United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



CENTRAL CALIFORNIA IP GROUP, P.C.
Andrew Fortney
1768 E. BIRCH AVE.
FRESNO CA CALIFORNIA 93720



In re Application of: 	        	:
	GOLD et al.	       	:	
Application No. 16/599,114	         	:	DECISION ON PETITION
Filed:  10/10/2019	         	: 	UNDER 37 CFR § 1.181
For:	METHOD AND SYSTEM FOR DISTRIBUTION    	:
OF UNIVERSITY STUDENT DEGREE COMPLETION	: 
DATA	


This is a decision in response to the petition filed December 12, 2021 requesting entry of the After Final Amendment filed on November 13, 2021.  

The petition is GRANTED to the extend indicated below.

Background

On September 14, 2021, a final Office action was mailed.
On November 13, 2021, a first after final response was filed which included an After Final Amendment.
On November 23, 2021, an Advisory Action was mailed denying entry of the After Final Office action.
On November 23, 2021, a second after final response was filed.
On December 3, 2021, a second Advisory Action was mailed.
On December 12, 2021, the instant Petition was filed.
On December 14, 2021, a Notice of Appeal was filed.
On February 14, 2022, an Appeal Brief was filed.





Applicable Regulations, Rules and Statutes

37 CFR 1.116 states in part:
“(b) After a final rejection or other final action (§ 1.113 ) in an application or in an ex parte reexamination filed under § 1.510, or an action closing prosecution (§ 1.949 ) in an inter partes reexamination filed under § 1.913, but before or on the same date of filing an appeal (§ 41.31  or § 41.61  of this title):
(1) An amendment may be made canceling claims or complying with any requirement of form expressly set forth in a previous Office action;
(2) An amendment presenting rejected claims in better form for consideration on appeal may be admitted; or
(3) An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”

MPEP 714.13 states in part:
“III.    ACTION BY EXAMINER
See also MPEP § 706.07(f).
In the event that a proposed amendment does not place the case in better form for appeal, nor in condition for allowance, applicant should be promptly informed of this fact, whenever possible, within the statutory period. The refusal to enter the proposed amendment should not be arbitrary. The proposed amendment should be given sufficient consideration to determine whether the claims are in condition for allowance and/or whether the issues on appeal are simplified. Ordinarily, the specific deficiencies of the amendment need not be discussed. However, if the proposed amendment raises the issue of new matter, the examiner should identify the subject matter that would constitute new matter. 
If the proposed amendment presents new issues requiring further consideration and/or search, the examiner should provide an explanation as to the reasons why the proposed amendment raises new issues that would require further consideration and/or search. The reasons for nonentry should be concisely expressed.”



Discussion and Analysis
A review of the application file shows that the advisory action mailed November 23, 2021 indicated in box 3-a) that the proposed amendments will not be entered because they raise new issues that would require further consideration and/or search. However, in accordance with MPEP 714.13, the examiner has not concisely expressed the reasons for nonentry, specifically, “the examiner should provide an explanation as to the reasons why the proposed amendment raises new issues that would require further 

	Therefore, the application is being returned to the examiner of art unit 3629 for consideration of the After Final Amendment dated November 13, 2021 to either point out on the record how the proposed amendment raises new issues under MPEP 706.07(f) or to enter the amendment for purposes of appeal.

In view of the above, the applicant’s request is GRANTED to the extend indicated above.

Inquiries regarding this communication should be directed to Marc Jimenez, Quality Assurance Specialist, at (571) 272-4530.


/TARIQ R HAFIZ/					
Tariq Hafiz, Director
Technology Center 3600
(571) 272-5350

/MJ/ 03/02/2022